Citation Nr: 0841960	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  08-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer as 
a result of exposure to mustard gas or pesticides.  

2.  Entitlement to service connection for degenerative joint 
disease (DJD) as a result of exposure to mustard gas or 
pesticides.

3.  Entitlement to service connection for degenerative disc 
disease (DDD) as a result of exposure to mustard gas or 
pesticides.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The veteran requested that he be afforded a Board hearing 
when he filed his substantive appeal in January 2008.  In a 
September 2008 letter he was informed that he was scheduled 
for a hearing at the Central Office in Washington, D.C., in 
November 2008.  He submitted a statement in September 2008 
and indicated that he was unable to travel for his hearing.  
As the veteran has not since requested another opportunity to 
appear for a hearing, his request his deemed withdrawn.

The veteran submitted additional statements to the Board in 
September 2008 subsequent to certification of his appeal to 
the Board.  However, the veteran's representative indicated 
in a November 2008 informal hearing presentation that the 
veteran waived the right to have the additional evidence 
referred to the agency of original jurisdiction (AOJ) for 
review and preparation of a Supplemental Statement of the 
Case.  Consequently, the veteran is not prejudiced by the 
Board's adjudication of the claims on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The veteran does not have prostate cancer that is 
attributable to military service including mustard gas and 
pesticide/herbicide exposure during military service.

2.  The veteran does not have DJD that is attributable to 
military service including mustard gas and 
pesticide/herbicide exposure during military service.

3.  The veteran does not have DDD that is attributable to 
military service including mustard gas and 
pesticide/herbicide exposure during military service.

4.  The veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran's prostate cancer is not the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.316 (2008). 

2.  The veteran's DJD is not the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.316 (2008). 

3.  The veteran's DDD is not the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.316 (2008). 

4.  Entitlement to a total disability rating based on 
individual unemployability is denied as a matter of law.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims has been 
accomplished.  Through notice letters in July 2006 and 
September 2006, the veteran was notified of the legal 
criteria governing his claims and the evidence needed to 
substantiate his claims.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the July 2006 and September 2006 
letters, the veteran was notified that the RO was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the veteran was requested to submit evidence in 
support of his claims.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of letters dated in July 2006, September 2006, and August 
2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  The Board notes that the veteran's service 
treatment records (STRs), to a large extent, are not 
available or associated with the claims file.  The claims 
file reflects that the veteran's service treatment records 
were destroyed in a fire at the National Personnel Records 
Center.  The veteran was informed in letters dated in 
September 2006 and January 2007 that the service treatment 
reports were not available and he was given an opportunity to 
submit any records in his possession.  A March 2007 RO 
Memorandum indicates the RO formally found that the veteran's 
service treatment records were unavailable.


Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because 
these records, if they existed, remain absent from the file, 
the Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims of service connection for prostate 
cancer, DJD, and DDD, as discussed in more detail below, the 
record is absent for competent lay or medical evidence that 
these disabilities are the result of a disease or injury 
incurred in or aggravated by active military service.  The 
Board cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability or death for the purpose 
of satisfying the criteria of McLendon.  For example, a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not 
be competent to offer an opinion on a matter clearly 
requiring medical expertise, such as linking the veteran's 
claimed disabilities to exposure to mustard gas or pesticides 
in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination. 

However, unlike Charles, the veteran has not reported a 
continuity of his symptoms of his prostate cancer, DJD, or 
DDD since separation.  Instead, he has asserted a 
relationship between prostate cancer, DJD, and DDD and his 
military service, including as a result of exposure to 
pesticides and/or mustard gas, which, as noted below, is 
outside the competence of the veteran as a layperson.  

The Board has considered the excerpts from medical treatise 
evidence that has been submitted by the veteran and cited to 
in support of his claim.  Treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, as will be discussed in greater detail 
below, the Board believes that the treatise evidence in this 
instance is far too general or inconclusive in nature to 
constitute competent evidence supporting his claims.  Thus, 
the Board finds that such evidence is insufficient to suggest 
an association between his current disability and service so 
as to warrant an examination or opinion.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases including arthritis, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).


In addition to the foregoing, regulations provide that 
exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish service 
connection in the following circumstances: (1) full-body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or (3) full-body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2008).

For claims involving exposure to mustard gas, the evidence 
must show in-service exposure, and a diagnosis of current 
disability, but a claimant is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and his in-service exposure.  Rather, that nexus 
is presumed if the other conditions are met subject to the 
regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 
3.316 (2008); see also Pearlman v. West, 11 Vet. App. 443, 
446 (1998).

Additionally, certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even though there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
(2008) are met.  See 38 C.F.R. § 3.309(e) (2008).  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents are as follows:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  In general, for service 
connection to be granted for one of these diseases, it must 
be manifested to a degree of 10 percent or more at any time 
after service.  Chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must be manifest to a 
degree of 10 percent within one year after the last date on 
which the veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
C.F.R. § 3.307(a)(6)(ii) (2008); 68 Fed. Reg. 34,541 (June 
10, 2003) amending 38 C.F.R. § 3.307(a)(6)(iii) implementing 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ("DMZ") in Korea.  DOD 
defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply. See MR21-1MR, Part IV, Chapter 
2, Section C.

Even where the criteria for service connection under the 
provisions of 38 C.F.R. §§ 3.309(e) and 3.316 are not met, a 
veteran is not precluded from establishing entitlement to 
service connection by proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A.  Prostate Cancer

The veteran contends that he has prostate cancer related to 
exposure to mustard gas and/or pesticides while serving in 
France and Germany.  

Associated with the claims file are morning reports, 
certificates, and information compiled from hospital cards by 
the Department of the Army.  The information from the 
Department of the Army was created by the Office of the 
Surgeon General and included hospital admission card data 
files for the years 1943-1945 and 1950-1954.  The information 
from the Department of the Army revealed that the veteran was 
diagnosed with appendicitis in June 1945 and underwent an 
appendectomy thereafter.  There is no other information 
pertaining to any treatment while the veteran was in service.  
The morning reports do not document any evidence that the 
veteran was exposed to pesticides or mustard gas.

The veteran was afforded a VA examination in March 1983 at 
which time he was diagnosed with benign prostatic 
hypertrophy.  The examiner noted that the veteran was treated 
for a ruptured appendix while in service in August 1945.  

VA outpatient treatment reports dated in April 1998 and May 
1998 reveal that the veteran's prostate-specific antigen 
(PSA) was elevated.  In March 1999 the veteran was again 
noted to have an elevated PSA.  The veteran was noted to have 
refused a follow-up with a urologist and was informed of the 
risks of underlying malignancy.  

Lab results from G. Sherman, D.O., dated in November 2005 
revealed a critically high PSA.  A December 2005 computed 
tomography (CT) scan of the abdomen and pelvis reveal 
prostatic enlargement and mild bladder wall thickening.  

Private treatment reports from M. Zenni, M.D., dated in 
December 2005 revealed an elevated PSA with prostate nodule 
and lymphadenopathy worrisome for metastatic prostate cancer.  
The veteran underwent a needle biopsy in December 2005.  A 
December 2005 surgical pathology report revealed poorly 
differentiated prostatic adenocarcinoma with a component of 
small cell undifferentiated carcinoma.  

The veteran served on active duty from August 1944 to June 
1947.  The evidence does not establish that the veteran was 
exposed to mustard gas or pesticides in service.  Neither the 
veteran's service personnel records nor the available STRs 
document the veteran claimed exposure to mustard gas or 
pesticides.  Other than his own unsubstantiated allegations, 
there is no evidence of record indicating that the veteran 
was exposed mustard gas or to any pesticides or herbicides, 
including DDT, while on active duty.  Furthermore, prostate 
cancer is not a disease that has been recognized as being 
related to exposure to mustard gas under 38 C.F.R. § 3.316.  

Additionally, the evidence does not show, nor does the 
veteran contend, that he had service in Vietnam or Korea at 
any time, including the times at which exposure to herbicides 
may be presumed.  Consequently, service connection for 
prostate cancer on a presumptive basis is not warranted.  See 
38 C.F.R. § 3.309.  

Finally, the veteran has not provided any medical evidence 
linking the current prostate cancer to his period of military 
service.  Thus, even if it is presumed that he was exposed to 
the chemicals and agents he has reported, there remains no 
competent medical evidence linking his current disability to 
the alleged exposure that occurred approximately 60 years 
ago.  As discussed above, although the veteran may sincerely 
believe that his disability is related to such exposure, he 
is not competent to render such an opinion.

The Board has considered the excerpts of treatise evidence 
cited to by the veteran, which discuss the effects of 
exposure to DDT and other chemicals.  However, medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, crucially, the excerpts which have been cited 
to by the veteran are general in nature and do not 
specifically relate to the facts and circumstances 
surrounding his particular case, such as the degree of 
exposure that may have occurred, and the length of time that 
has passed between exposure and onset of the disability.  
Thus, the Board finds that these excerpts are not probative 
regarding the etiology of the veteran's cancer.   

For these reasons, the Board concludes that the preponderance 
of the evidence is against granting service connection for 
prostate cancer.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
5107(b) (West 2002 and Supp. 2008); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990)

B.  DJD and DDD

The veteran contends that he has DJD and DDD related to 
exposure to mustard gas and/or pesticides while serving in 
France and Germany.  

As noted above, the information from the Department of the 
Army revealed that the veteran was diagnosed with 
appendicitis in June 1945 and underwent an appendectomy 
thereafter.  The morning reports do not document any evidence 
that the veteran was exposed to pesticides or mustard gas.

Associated with the claims file is a letter from J. Sterne, 
M.D., dated in December 1965 at which time the veteran was 
reported to have difficulty with his right shoulder and upper 
neck as a result of an accident.  

A February 1970 letter from J. Ebin, M.D., reveals that the 
veteran was examined in March 1970 at which time he was noted 
to have been injured in an automobile accident.  Dr. Ebin 
said since that time the veteran had pain in the thoracic 
region of the back extending up to his neck and down to the 
lumbar area with radiation to the anterior portion of his 
chest.  

An August 1970 letter from B. Woodward, M.D., reveals that 
the veteran reported pain in his chest, dorsal spine, and 
neck with radicular pain down his arms with numbness and 
difficulty in his second, third, and fourth fingers and his 
thumb.  A November 1971 letter from Dr. Woodward revealed a 
diagnosis of degenerative arthritis, particularly of the 
cervical spine.  

The veteran was afforded a VA examination in January 1983 at 
which time he was noted to have been involved in an 
automobile accident after service in December 1964.  At that 
time he was diagnosed with osteoarthritis of the cervical 
spine with loss of motion and post-traumatic adhesive 
capsulitis of the right shoulder.  The examiner indicated 
that the veteran's problems largely followed the 1964 
automobile accident.  

VA outpatient treatment reports dated from October 1982 to 
April 1999 reveal diagnoses and treatment for arthritis, DJD, 
and DDD beginning in June 1983.  In June 1983 the arthritis 
pain was noted to be in the veteran's chest and spine.  The 
veteran was noted to have arthritis of all joints in April 
1987.  In October 1988 the veteran reported pain in his 
shoulders and spine.  In May 1993 x-rays of the cervical 
spine revealed mild degenerative changes at C5-6 and x-rays 
of the thoracic spine revealed mild degenerative changes at 
multiple levels.  In November 1993 the veteran was noted to 
have a lot of arthritis in his back.  In August 1994 the 
veteran was noted to have DDD and DJD of the bilateral 
shoulders.  In August 1995 he was reported to have 
generalized arthritis.  In March 1999 the veteran was again 
assessed with DJD.  

As noted previously, the veteran served on active duty from 
August 1944 to June 1947.  The evidence does not establish 
that the veteran was exposed to mustard gas or pesticides in 
service.  Neither the veteran's service personnel records nor 
the available STRs document the veteran's claimed exposure to 
mustard gas or pesticides.  Other than his own 
unsubstantiated allegations, there is no evidence of record 
indicating that the veteran was exposed to mustard gas or to 
any pesticides or herbicides, including DDT, while on active 
duty.  The evidence does not show, nor does the veteran 
contend, that he had service in Vietnam or Korea at any time, 
including the times at which exposure to herbicides may be 
presumed.  Furthermore, neither DJD nor DDD are diseases for 
which service connection is presumed as a result of exposure 
to mustard gas or herbicides.  See 38 C.F.R. §§ 3.309, 3.316.  
Additionally, there is no evidence that the veteran's DJD or 
DDD manifested to a compensable degree within one year of the 
veteran's separation from active duty.  See 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Finally, even presuming that exposure occurred, the veteran 
has not provided any medical evidence linking the current DJD 
or DDD to his period of military service, and there is no lay 
evidence of a continuity of symptomatology linking these 
disabilities to service.  In fact, the only available medical 
evidence appears to attribute many of the veteran's arthritis 
complaints to a motor vehicle accident he had in 1964, after 
his military service.  Consequently, service connection for 
DJD and DDD is not warranted.   

As noted, the veteran also submitted numerous statements and 
information pertaining to DDT, toxicity categories, and his 
belief that he was exposed to DDT and mustard gas in service 
which believes caused his DJD and DDD.  However, such 
information is far too general to constitute competent 
evidence in support of the veteran's claims of service 
connection for DJD and DDD, and he is not qualified to render 
an opinion concerning medical causation.  Espiritu, supra.   

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (West 2002 and 
Supp. 2008); Gilbert, supra.  

III.  TDIU

Total disability ratings are available to veterans with 
service-connected disorders who are rendered unable to work 
as a result of their service-connected disorders and yet do 
not receive a total percent rating under the schedular 
criteria.  See 38 C.F.R. § 4.16(a) and (b) (2008).  As this 
suggests, the veteran must have a service-connected disorder 
before he can receive a rating, regardless of the level.  The 
veteran has no previously service-connected disabilities, and 
the current claim has been denied above.  Without satisfying 
this predicate requirement for a TDIU, the instant claim for 
TDIU must be denied as a matter of law.




ORDER


Entitlement to service connection for prostate cancer as a 
result of exposure to mustard gas and pesticides is denied

Entitlement to service connection for degenerative joint 
disease as a result of exposure to mustard gas and pesticides 
is denied

Entitlement to service connection for degenerative disc 
disease as a result of exposure to mustard gas and pesticides 
is denied

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


